DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022, has been entered.

Restriction/Election
	In Applicant’s response to restriction/election, Applicant elected product claims and species compound 36.  Applicant provided new claims that do not include the elected species.  As such, the examiner has expanded his search to a single additional species of independent claim 30.  That species is compound 34.  Prior art is applied below.

Status of the Claims
	Claims 30-39 are pending.  Claims 38 and 39 are withdrawn for being directed to a method (i.e., a non-elected group).  Claims 31-34 and 36 are objected to for not reading on the species of the expanded search.  Claims 30, 35, and 37 are examined.

Claims Objections
	Claims 31-34 are preliminarily objected to for not reading on the expanded species search to compound 34 of independent claim 30.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30, 35, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Allaf et al., (GB 2304712).

    PNG
    media_image1.png
    432
    908
    media_image1.png
    Greyscale

On page 6, Example 4 explains the following:

    PNG
    media_image2.png
    123
    1143
    media_image2.png
    Greyscale


	Al-Allaf teaches a preparation step wherein a claimed compound is mixed with a pharmaceutically acceptable carrier.  Moreover, the instant claims would also appear to include complexes that include the claimed compound because they “comprise” the claimed compound even if complexed to another agent.  As such, this prior art can be applied two ways to reject the instant claims.  To avoid a complex being include in the breadth of the instant claims, Applicant could limit the claims to consist of a claimed compound to could include the claimed agent as a sole active agent.  However, a sole active agent may not disqualify prior art directed to a complexed agent with a carrier compound, e.g.
	As such, claims 30, 35, and 37 are anticipated by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdanovic et al., Growth Effects of Some Platinum (Ii) Complexes with Sulfur-Containing Carrier Ligands on MCF7 Human Breast Cancer Cell Line upon Simultaneous Administration with Taxol,” Metal-Based Drugs Vol. 9, Nos. 1-2, 2002, in view of Colin et al., (US2008/0254145).
	Bogdanovic teaches platinum complexes tests as anticancer agents, including cis-[PtCl2(dmso)2].  MCF7 cells were sensitive to Pt1 and Pt2 complexes, shown below.

    PNG
    media_image3.png
    216
    171
    media_image3.png
    Greyscale

The compound above is shown to have efficacy against a breast cancer cell line.  It would therefore be obvious to combine such agent with any pharmaceutically acceptable carrier for administration to treat that form of breast cancer, e.g.  With regard to claim 37, it is not clear that “suitable for administration by an intramuscular injection” is particularly limiting as a structural limitation.  For example, a safe carrier/excipient would allow for intravenous injection, oral administration, intramuscular injection, and others.  
Moreover, Colin teaches pharmaceutical compositions comprising platinum complexes can be administered intramuscularly, orally, systemically, topical, and others. See prior art claim 35, e.g.  Pharmaceutically acceptable excipient and carriers are taught. See par. 40, 47.  
prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed products in view of Bogdanovic and Colin.  Bogdanovic teaches the claimed agents to have efficacy against a breast cancer cell line and Colin (as well as the state of the art) teaches platinum complexes to be administered with many known excipients and carriers through many routes of administration including systemic, oral, topical, intramuscular, and others.  As such, there is a reasonable and predictable expectation of success in arriving at the compound taught by Bogdanovic with one of the many safe pharmaceutically acceptable carriers known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/JARED BARSKY/Primary Examiner, Art Unit 1628